DETAILED ACTION
This office action is in response to the amendment received on December 28, 2020. Claims 1-17, 19 and 20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 12-19, filed December 28, 2020, with respect to amended claims 1, 17 and 19 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a multi-function kitchen tool support. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a vertical base having an upward-pointing opening that in a support configuration engages one of the first or second detachable handles to support the rolling pin vertically and a handle cover having a downward pointing opening that engages the other of the first or second detachable handle with the handle 
The closest prior art consists of Covar (1327461), McCreary (2007/0187347) and Agler (3244122). Covar discloses a multi-function kitchen tool comprising: a rolling pin (1) having a rotating rolling surface, an inner cavity (2), a first detachable handle (6) and a second detachable handle (7), the first handle having a first handle end, and a first utensil end opposite the first handle end, including a first kitchen utensil (i.e. knife, Figure 1), the second handle having a second handle end, and a second utensil end opposite the second handle end, including a second kitchen utensil (i.e. fork, Figure 1), but lacks, a vertical base having an upward-pointing opening that in a support configuration engages one of the first or second detachable handles to support the rolling pin vertically and a handle cover having a downward pointing opening that engages the other of the first or second detachable handle with the handle cover including a tapered tip section separate from a tubular body. McCreary teaches that it is old and well known in the art to support a rolling pin vertically or horizontally (Paragraph 22), but lacks, vertical base having an upward-pointing opening that in a support configuration engages one of the first or second detachable handles to support the rolling pin vertically and a handle cover having a downward pointing opening that engages the other of the first or second detachable handle with the handle cover including a tapered tip section separate from a tubular body. And, Agler shows a rolling pin (38) including a holder (10 and 12) which supports the rolling pin in a horizontal orientation (Figure 1) and includes a vertical base (10) having an opening (32) that in a support configuration engages one of the first (34) or second  handles and a handle cover (12) having an opening (32) that engages the other of the first or second handle, but lacks, providing the rolling pin with first and second detachable handles including first and second kitchen utensils, respectively, providing the vertical base with an upward-pointing opening that engages one of the first and second detachable handles to support the rolling pin vertically, providing the handle cover with a downward pointing opening and providing the handle cover with a tapered tip section separate from a tubular body. Furthermore, it would not be obvious to modify the axial journals/handles (34), of Agler, with first and second detachable handles that further include first and second kitchen utensils and providing the handle cover to further include a tapered tip section separate from a tubular body, because such a modification would destroy the intended use (i.e. providing bearings in which journals at the ends of a pair of spaced rollers are journaled for free rotation) of the device, of Agler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723